Title: From George Washington to Colonel Thomas Hartley, 12 January 1777
From: Washington, George
To: Hartley, Thomas



Sir,
Morris Town Jany 12th 1777.

Instructions, Recruiting Orders, & a warrt for 5,000 Dollars for Recruiting, are herewith Inclosed—Copies of the Recruiting orders are

to be given to the Officers so soon as they are nominated, & I should think if only part of the bounty was given to the Men at the time of Inlisting and the residue when they join, it might be a means of preventing Desertion.
Philadelphia is to be your Genl Rendezvous; so soon therefore as you have put the Recruiting Service into a proper Train, repair to that place yourself, in order to receive—form—Cloath—Discipline—& provide for your Regiment. The Recruits, with proper Officers, are to be forwarded to Philadelphia by fifties, or upwards as they are raised.
I am satisfied, I need urge nothing more to you as a stimulus to the completion of your Regiment as speedily as possible than to desire you will compare the present date with the time we shall have occasion to take the Field with our whole Force.
The appointment of your Lieutt Colonel, and Major, is left to yourself under the reservation contained in your Instructions. Once a Week you are to inform me of the State of your Regiment & how you proceed in Recruiting. I am Sir Yr Most Obedt

Go: Washington

